  Case 16-26692         Doc 59     Filed 10/02/18 Entered 10/02/18 12:26:43              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-26692
         LISA BILLUPS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/19/2016.

         2) The plan was confirmed on 11/29/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/09/2017, 02/28/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/21/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 25.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-26692        Doc 59        Filed 10/02/18 Entered 10/02/18 12:26:43                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $7,395.00
       Less amount refunded to debtor                              $22.06

NET RECEIPTS:                                                                                      $7,372.94


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $345.87
    Other                                                                     $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,367.63

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL LABORATORIES                  Unsecured         200.00           NA              NA            0.00       0.00
AT&T SERVICES INC                 Unsecured            NA       1,669.31        1,669.31        151.79        0.00
CAPITAL ONE AUTO FINANCE          Unsecured           1.00           NA              NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured         382.00        382.84          382.84          22.75       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           700.00        658.72          658.72        658.72        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      2,600.00       3,232.30        3,232.30        293.90        0.00
COMMONWEALTH EDISON               Unsecured           1.00        702.22          702.22          63.85       0.00
COOK COUNTY TREASURER             Secured        3,500.00       6,658.48          135.00        135.00        0.00
COOK COUNTY TREASURER             Unsecured            NA            NA              NA            0.00       0.00
Diversified Consulta              Unsecured         390.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured         341.00           NA              NA            0.00       0.00
FIRST PREMIER BANK                Unsecured         922.00           NA              NA            0.00       0.00
FIRST PREMIER BANK                Unsecured         538.00           NA              NA            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY    Unsecured      7,500.00       7,017.55        7,017.55        638.08        0.00
IL DEPT OF REVENUE                Unsecured            NA         934.98          934.98          85.02       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured          10.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO        Unsecured         100.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Priority             NA         272.45          272.45        272.45        0.00
NAVIENT SOLUTIONS INC             Unsecured      5,540.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      4,528.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      4,500.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      4,500.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      4,000.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured      1,642.00            NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC             Unsecured         841.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         716.00      2,390.00        2,390.00        217.32        0.00
PORTFOLIO RECOVERY ASSOC          Unsecured           1.00           NA              NA            0.00       0.00
PREMIER BANK CARD                 Unsecured         150.00           NA              NA            0.00       0.00
PROGRESSIVE LEASING               Secured           400.00        435.89          435.89        435.89      12.77
PROGRESSIVE LEASING               Unsecured         100.00           NA              NA            0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         299.00        299.05          299.05          17.77       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-26692        Doc 59        Filed 10/02/18 Entered 10/02/18 12:26:43                    Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim           Claim        Claim        Principal       Int.
Name                                 Class    Scheduled        Asserted     Allowed         Paid          Paid
SPRINT NEXTEL                     Unsecured           1.00             NA           NA            0.00        0.00
ST IL TOLLWAY AUTHORITY           Unsecured         300.00             NA           NA            0.00        0.00
STATE COLLECTION SERVICE          Unsecured         190.00             NA           NA            0.00        0.00
STATE COLLECTION SERVICE          Unsecured         165.00             NA           NA            0.00        0.00
STATE COLLECTION SERVICE          Unsecured          86.00             NA           NA            0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      9,208.00       38,069.71     38,069.71           0.00        0.00
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      7,683.00       29,202.78     29,202.78           0.00        0.00
VILLAGE OF RIVERDALE              Unsecured         100.00             NA           NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                           $0.00             $0.00                  $0.00
      Mortgage Arrearage                                         $0.00             $0.00                  $0.00
      Debt Secured by Vehicle                                    $0.00             $0.00                  $0.00
      All Other Secured                                      $1,229.61         $1,229.61                 $12.77
TOTAL SECURED:                                               $1,229.61         $1,229.61                 $12.77

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00               $0.00                 $0.00
       Domestic Support Ongoing                                 $0.00               $0.00                 $0.00
       All Other Priority                                     $272.45             $272.45                 $0.00
TOTAL PRIORITY:                                               $272.45             $272.45                 $0.00

GENERAL UNSECURED PAYMENTS:                              $83,900.74            $1,490.48                  $0.00


Disbursements:

       Expenses of Administration                                 $4,367.63
       Disbursements to Creditors                                 $3,005.31

TOTAL DISBURSEMENTS :                                                                             $7,372.94




UST Form 101-13-FR-S (09/01/2009)
  Case 16-26692         Doc 59      Filed 10/02/18 Entered 10/02/18 12:26:43                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
